DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are presented for examination.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,327,660. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims teaches [cited as line numbers in the parentheses] the instant claims as follows:
As per claim 1: 
The patent claim 1 teaches a storage system comprising: at least one arithmetic unit configured to receive an input and output request and perform data input and output processing [lines 1-8; e.g., first and second arithmetic units]; a first memory [line 5] coupled to the at least one arithmetic unit; a second memory [line 8] coupled to the at least one arithmetic unit; and a plurality of storage drives [line 6] configured to store data; wherein the at least one arithmetic unit is configured to instruct at least one of the storage drives to read data [lines 10-11], the at least one of the storage drives is configured to read the data and store the data in the second memory [lines 12-13], the at last one arithmetic unit is configured to: lines 14-15]; and transmit the data stored in the first memory to a request source of a read request for the data [lines 16-18]
The patent claim 1, however, does not teach that at least one arithmetic unit is configured to execute optional processing on the data stored in the second memory, and wherein the optional processing is either processing to confirm an error of the data or processing to process the data.
Still, claims 4 and 5 teaches that at least one arithmetic unit is configured to execute optional processing on the data stored in the second memory, and wherein the optional processing is either processing to confirm an error of the data or processing to process the data.
Accordingly, it would have been obvious to one having ordinary skill in the art to come up with the storage system as claimed in the instant claim 1 using the patent claims 1,4 and 5 as a guideline.  
In the alternative, the patent claim 5 teaches all of the claimed limitations of the instant claim 1.  Therefore, the instant claim 1 is anticipated by the patent claim 5.
For claims 2-12:
Similarly to claim 1, the claimed limitations in claims 2-12 can also be founded in the patent claims 1-12. 
Allowable Subject Matter
Claims 1-12 would be allowable over the prior art of record when a terminal disclaimer is filed to obviate the above-mentioned rejection under obvious-type double patenting.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hsu et al., US 2009/0193289, teaches multi-level caches (e.g., cache 24s) in multi-level storage controller (e.g., controller 6 and RAID adapter 18) [see figure 1].
Luk et al., US 6,981,070, teaches multi-level caches in disk drive system [see figure 2].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197. The examiner can normally be reached Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP T NGUYEN/Primary Examiner, Art Unit 2137